UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1121



LOUISE E. LUALLEN,

                                            Plaintiff - Appellant,

          and


TINA C. NTUEN; MARIANA WILLIAMS; BRENDA K.
SMITH; VELVET GARRIQUES; LINDA GLASGOW,

                                                       Plaintiffs,


          versus


GUILFORD    HEALTH    CARE    CENTER;    PARENT
CORPORATION   MEDICAL   FACILITIES    OF  NORTH
CAROLINA, INCORPORATED,

                                           Defendants - Appellees.



                            No. 04-1927



LOUISE E. LUALLEN,

                                            Plaintiff - Appellant,

          and


TINA C. NTUEN; MARIANA WILLIAMS; BRENDA K.
SMITH; VELVET GARRIQUES; LINDA GLASGOW,

                                                       Plaintiffs,
          versus


GUILFORD    HEALTH    CARE    CENTER;    PARENT
CORPORATION   MEDICAL   FACILITIES    OF  NORTH
CAROLINA, INCORPORATED,

                                             Defendants - Appellees.


Appeals from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CA-02-738-1)


Submitted:   November 24, 2004           Decided:   December 20, 2004


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Romallus O. Murphy, Greensboro, North Carolina, for Appellant.
Patricia Williams Goodson, KILPATRICK STOCKTON L.L.P., Raleigh,
North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 - 2 -
PER CURIAM:

          Louise E. Luallen appeals the district court’s order

denying relief on her discrimination claims based on Title VII of

the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e (2000),

and denying her motion filed under Fed. R. Civ. P. 60(b).    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm the denial of Luallen’s Title VII claims on the reasoning of

the district court.   See Luallen v. Guilford Health Care Ctr., No.

CA-02-738-1 (M.D.N.C. Dec. 19, 2003; June 15, 2004).   Moreover, we

conclude that Luallen waived her right to appeal the district

court’s denial of her Rule 60(b) motion by failing to comply with

Fed. R. App. P. 28(a)(9)(A). We grant Appellees’ motions to submit

these   appeals on the briefs and dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                            AFFIRMED




                               - 3 -